99 N.Y.2d 569 (2003)
JANE HOM, Also Known as JANE ZULLO, Respondent,
v.
GEORGE HOM, Appellant.
LEON BELTZER, Nonparty Respondent.
Court of Appeals of the State of New York.
Submitted November 18, 2002.
Decided January 14, 2003.
On the Court's own motion, appeal dismissed, without costs, upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution. Motion for poor person relief dismissed as academic. Motion for ancillary relief dismissed upon the ground that it does not lie in the Court of Appeals.